   UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE                              +
                                   +                Case No. 21-31186
Keauna Lambert                     +
Debtor                             +

                           NOTICE OF APPEARANCE

     Comes now Larry Darby and gives notice to this Honorable Court
that he represents Reeder Realty LLC, the current landlord in this
cause, and requests notice.

          Respectfully submitted,

                                              /s/   Larry Darby______
                                              Larry E. Darby
                                              Attorney for Creditor

Darby Law Firm, LLC
P.O. Box 3905
Montgomery, Alabama 36109
Tel 334.356.3593 Fax 334.356.6392
Bankruptcy@AlabamaEvictions.com



                           CERTIFICATE OF SERVICE

     I certify that the foregoing will be filed electronically
(CM/ECF) and will be served upon the following:



Paul D. Esco                                  Sabrina McKinney, Trustee
2800 Zelda Rd, STE 200-7                      P.O. Box 173
Montgomery, AL 36106                          Montgomery, AL 36101




                                              /s/   Larry Darby______
                                              Larry E. Darby
